WRIGHT, Presiding Judge.
This is an appeal from the granting of a motion for summary judgment.
Plaintiff Bryant General Tire Company, Inc. (Bryant) filed suit against defendant Southern States Coal, Inc. (Southern States) on June 25, 1979, claiming $8,490.85 due by breach of agreement and attorney’s fee of $1,698.17. Southern States filed a motion to dismiss. The motion was denied and Southern States filed an answer denying the allegations of the complaint.
On September 18, 1979, Bryant filed a motion for summary judgment with a supporting affidavit and supporting exhibits. Southern States made no response to the affidavit and exhibits. At the hearing on the motion, Bryant withdrew its request for attorney’s fee. The trial court granted the motion for summary judgment on October 3, 1979. Southern States’ motion to reconsider and set aside the judgment was overruled and Southern States appeals.
Summary judgment is appropriate only if the materials before the trial court show that there is no genuine issue as to any material fact and the moving party is entitled to judgment as a matter of law. Rule 56, ARCP; Guillotte v. Pope & Quint, Inc., 349 So.2d 62 (Ala.Civ.App.1977). For purposes of ruling on a motion for summary judgment, uncontradicted facts alleged in the pleadings, affidavits and exhibits are taken as true. Hudson-Thompson, Inc. v. Leslie C. King Company, Inc., 361 So.2d 541 (Ala.1978).
In support of its motion for' summary judgment, Bryant offered the affidavit of its credit manager, Mike Whitten. The affidavit, in essence, states that Southern States agreed to purchase certain goods on credit from Bryant; that they had defaulted on that agreement; and that an outstanding balance in the amount of $8,490.85 remained due.
Along with this affidavit Bryant offered copies of its accounting records showing an outstanding balance of $8,490.85 and invoices for goods sold to Southern States.
Southern States offered nothing in opposition to this evidence. Therefore, for purposes of ruling on the motion for summary judgment, the facts alleged in the affidavit and exhibits are taken as true. Hudson-Thompson, Inc. v. Leslie C. King Company, Inc., supra.
The facts alleged by Bryant established that Southern States owed a debt of $8,490.85 to Bryant. If facts exist which would negate that liability or if the facts alleged are untrue, the burden of presenting evidence to that effect is on Southern States. Morris v. Morris, 366 So.2d 676 (Ala.1978).
The materials before the trial court showed no genuine issue as to a material fact and the trial court’s order granting summary judgment is affirmed.
AFFIRMED.
BRADLEY and HOLMES, JJ., concur.